Citation Nr: 1504226	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-23 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for aggravation of a right arm disability, to include residuals from a right biceps rupture with tendonitis and lateral epicondylitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1981 to January 1983 in the Army and from September 2005 to January 2007 in the National Guard, which included deployment to Iraq from January 2006 to December 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The Board notes that in the original March 2010 claim application, the Veteran claimed disability due to bilateral plantar fasciitis, which was denied in the September 2009 rating decision and originally was on appeal to the Board.  However, in an August 2012 rating decision, the RO subsequently granted service connection for bilateral plantar fasciitis.  That was considered a full grant of the benefit sought on appeal as to that issue.  

A claim for automobile adaption was received in November 2014, claims for service connection for PTSD and Narcolepsy and for a total disability rating based on individual unemployability (TDIU) were received in November 2014,  and a claim for entitlement to special monthly compensation based on the need for aid and attendance was received December 9, 2014.  The Board does not have jurisdiction over these claims, and they are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action. 


FINDINGS OF FACT

1.  Sleep apnea was not shown in service or to a compensable degree within one year after service; and the weight of the probative evidence is against a finding the sleep apnea was otherwise caused by his military service .

2.  The Veteran was noted to have a pre-existing right arm disability at the time of his activation onto active duty in the National Guard in September 2005.
 
3.  The evidence clearly and unmistakably establishes that the Veteran's pre-existing right arm disability did not permanently worsen during his active duty beyond the natural progression of the disability.

4.  The evidence also fails to show that the Veteran's arm disability was aggravated permanently during a period of active duty for training or inactive duty for training.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  A pre-existing right arm disability was not aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1132, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated March 2011 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in June 2011.  Nothing more was required.  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Board finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are associated with the claims file.  VA treatment records have also been obtained, and the Veteran stated in March 2010 that he had received all of his medical care through VA.  No outstanding records have been identified that have not otherwise been obtained.

VA examinations were conducted in April 2012.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations in this case are more than adequate, are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claims to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

For the above reasons, the Board finds that VA has complied with the duties set forth in 38 C.F.R. §3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection for Sleep Apnea

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A §§ 1110, 1131.  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

The Veteran asserts that his sleep apnea is the result of his active duty from September 2005 to January 2007 while serving in Iraq and being exposed to the emissions from burn pits.  The record contains documentation that the Veteran was stationed at bases in proximity to burn pits and such exposure is therefore conceded.

However, exposure to burn pits alone is not considered to be a disability.  Rather, the evidence must establish that such exposure caused the sleep apnea to develop, or that the sleep apnea onset during active duty.  

The Veteran filed his claim seeking service connection for sleep apnea in March 2010, at which time he stated that he had undergone sleep studies in May 2008 and May 2009.  He also asserted that he had been given a profile for sleep apnea while in the army.  However, the profile appears to have come in approximately 2010, multiple years after his last stint on active duty.  

As noted, "service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
The term "active military, naval or air service" is further defined as (1) active duty or a period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and (2) any period of inactive duty for training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  See 38 U.S.C.A. § 101(24).  As such, while the Veteran may have been put on profile for sleep apnea while he was in the reserves, it is not shown or alleged that the sleep apnea onset during a period of active duty for training; and service connection is not available (with a few exceptions that are not applicable here) for diseases manifested during inactive duty for training.

In his notice of disagreement, the Veteran asserted that the started having problems with sleep apnea while stationed in Iraq, but because there was not much diagnostic equipment there, he reported waiting until he returned to seek care.  He asserted that his condition was first thought to be a breathing problem and that it took close to a year to diagnose him with sleep apnea.

The Veteran's contentions have been closely reviewed.  However, the service treatment records do not actually show that he experienced sleep problems while on active duty.  For example, while the Veteran asserts that his sleep apnea onset while he was in Iraq, on a post-deployment health assessment that the Veteran completed after returning from Iraq, he specifically denied still feeling tired after sleeping.  Of note the Veteran did reported experiencing approximately ten symptoms during and after his deployment, meaning that he took significant time to complete the form and his denial of sleep problems is given significant weight.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  The Board has reviewed the Veteran's extensive STRs but did not find any complaints, treatment, or diagnosis for any sleep disorder while he was on active duty.  

Furthermore, records dated just after his separation from active service show no evidence of any sleep disorder.  For example, at a January 2007 VA treatment visit, the Veteran reported that "the only thing traumatic with me was losing my hearing."  At a June 2007 VA examination regarding other complaints, the Veteran denied having any sleep apnea symptoms.  

At a VA pulmonary consultation in March 2008, the Veteran denied any snoring, but a sleep consult was ordered, which resulted in the Veteran being diagnosed with sleep apnea in May 2008.  However, this initial March appointment occurred more than a year after the Veteran departed active duty (in January 2007).  As such, this record does not establish the onset of sleep apnea within a year of the Veteran's active duty service.  

The Veteran has argued that his sleep apnea was manifest in service, but took a long time to diagnose upon his return.  However, the evidence shows that the Veteran was voicing respiratory related complaints at that time, and was not complaining of symptoms that were consistent with sleep apnea. 

Nevertheless, given the fact that the Veteran was diagnosed with sleep apnea within several years of separating from military service, a VA examination was provided.  Following review of the claims file, interview of the Veteran, and physical examination, the examiner opined that the Veteran's sleep apnea was less likely than not (less than fifty percent probability) the result of the Veteran's service to include his in-service exposure to burn pits.  The examiner noted that while the Veteran has been diagnosed with sleep apnea and had burn pit exposure, there was no conclusive information that burn pit exposures had resulted in cases of sleep apnea.  In addition, the examiner noted that the Veteran's sleep apnea was not caused by his service connected asthma, explaining that asthma is a dysfunction of the lower airways, whereas sleep apnea is a dysfunction of the upper airways.  Finally, the examiner noted that the Veteran had medically accepted risk factors for his sleep apnea such as nasal passageway obstruction, crowding of his oropharynx, and obesity.

Based upon the evidence of record, the Board finds that the Veteran's sleep apnea was not manifest during active service and is not shown to have developed as a result of service.  The record contains no competent evidence indicating a possible relationship between the Veteran's service and his May 2008 diagnosis of sleep apnea.  The Veteran has provided no probative evidence supporting his allegations of sleep apnea with an onset in service.

The Veteran contends that his sleep apnea is a result of his active service and his exposure to burn pits.  He is noted to be competent to report his own symptoms or matters within his personal knowledge.  However, while lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The specific issue in this case, determining whether exposure to burn pits causes sleep apnea to develop, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Sleep apnea is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence does not contain any sleep complaints during his active service or the year following his separation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that Veteran is competent to report residual symptoms of sleep apnea, such as daytime fatigue, there is no indication that he is competent to etiologically link a diagnosis to symptoms which occurred years earlier.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in respiratory disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, to the extent that the Veteran asserts that his sleep apnea is the result of in-service exposure to burn pits, his statements are not taken as competent evidence.  

It is also noted that the Veteran has asserted that he began having problems while stationed in Iraq, but he never specified what symptoms here was referring to, and the fact remains that he provided a full medical history to the examiner, but the examiner ultimately concluded that the evidence did not support a finding that the Veteran's sleep apnea began while he was on active duty.  In his substantive appeal, the Veteran asserted that VA should check his post-deployment questionnaires to see that he was experiencing problems with sleep apnea.  However, as noted, the Veteran specifically denied sleep problems in his post-deployment health assessment while at the same time reporting having experienced a number of other symptoms.
 
As described, the weight of the evidence is against the claim, and service connection for sleep apnea is therefore denied.

Service Connection for Aggravation of a Pre-existing Right Arm Disability

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Where the veteran served continuously for ninety (90) or more days during a period of service, and if arthritis became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309.  

A veteran is presumed to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrated that an injury or disease existed prior to service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  

If the disorder was not noted upon entry, the presumption of soundness may be rebutted by a showing, by clear and unmistakable evidence, both that a disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111; VA Gen. Coun. Prec. 3-2003 (July 16, 2003); see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).  Such clear and unmistakable evidence includes medical facts and principles that may be considered to determine whether the increase is due to the natural progression of the condition.  

However, where the induction examination notes a preexisting condition that is alleged to have been aggravated, the presumption of soundness does not apply.  The presumption of aggravation of 38 U.S.C.A. § 1153 and the regulation implementing the statutory provision, 38 C.F.R. § 3.306, apply.  In such a case, the burden falls on a veteran to establish aggravation.  Horn v. Shinseki, 25 Vet. App. 231, 235, Footnote 6 (2012).  

In this case, the Veteran is seeking service connection for a right arm disability.  The evidence of record clearly establishes that the Veteran injured his right arm in 1995.  This is not in dispute.  The initial injury is well documented and described throughout the Veteran's claims file.  As such, whether the Veteran had an enlistment physical or not, the ultimate determination in this case will be whether the evidence clearly and unmistakably shows that the injury was not aggravated (as the evidence does show that the Veteran's right arm was symptomatic at times while on active duty, and would therefore satisfy his burden in addressing the presumption of aggravation).

As noted, the Veteran believes that his right arm disability was aggravated by his military service.  In his notice of disagreement, the Veteran asserted that he reinjured his right arm in approximately October 2005 while stationed at Fort Riley, resulting in his being placed on another profile.  In his substantive appeal, the Veteran explained that he ruptured his right bicep while working for his civilian employer, and noted that the Army did place him on a profile so that he would not further injure it through similar activities on active duty.

As an initial point, while the Veteran incurred a right arm injury while working for the National Guard, service connection is only available when during a period of active duty for training (ACDUTRA) a person was disabled or died from a disease or injury incurred or aggravated in line of duty, or when during a period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).

As such, the fact that the injury occurred while the Veteran was in a civilian capacity means that direct service connection is not warranted.  The Veteran may still be service connected if he can show that the condition was permanently aggravated during either active duty for training, active duty, or inactive duty for training.

As noted, the Veteran reported experiencing his right arm in October 2005, and service treatment records do confirm that in October 2005, the Veteran presented for treatment with complaints of right arm pain off and on for the previous month that increased with pushups and was causing problems with completing PT testing.  The Veteran noted that he had been experiencing stabbing pain since the previous day.  The Veteran was assessed with a lower back strain and given a temporary profile.  The Board will take this record as evidence of at least a temporary increase in symptomatology.  However, it is noted that the service treatment records do not describe any specific right arm injury, only that the Veteran was experiencing an increase in arm pain.

However, when considering whether a disorder has been aggravated by military service, temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  Instead, "a lasting worsening of the condition," or a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  Finally, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  The Federal Circuit has also concluded that the term "aggravation" has the same meaning both in sections 1111 (presumption of soundness) and 1153 (presumption of aggravation).  Horn, 25 Vet. App. at 235; Wagner, 370 F.3d at 1096.  

The record establishes that the Veteran injured his right bicep while working at a private company in 1995.  After undergoing treatment throughout 1995, in April 1996, he was rated with a seven percent permanent disability.  National Guard records show he was placed on permanent limitations for push-ups.  

However, the Veteran's October 2005 complaint of right arm pain, his STRs generally show him denying experiencing any upper extremity symptoms.  In addition, he had a normal examination of his upper extremities with normal strength found at that time, despite his right arm disability.  

Treatment records dated after his separation from service contain no evidence of any significant right arm impairment.  For example, at a June 2007 VA examination, he reported no right arm pain unless he did push-ups.  After undergoing a physical examination, his right arm disability was found to have no significant effects on his occupation or daily activities.  In March 2008, the Veteran was able to move his right arm without difficulty.

Regarding the question of whether the Veteran's pre-existing right arm disability was aggravated by his National Guard active duty, he was afforded a VA examination in May 2012.  Following review of the claims file, interview of the Veteran, and physical examination, the examiner opined that the Veteran's pre-existing residuals from a right biceps rupture with tendonitis and lateral epicondylitis was clearly and unmistakably not aggravated beyond its natural progression.  The examiner noted that the Veteran was placed on permanent restrictions by the National Guard and granted a permanent partial impairment, but despite these, the Veteran was deployed to Iraq.  The examiner reported that there was no objective findings to support any changes in the Veteran's right upper extremity prior to his deployment in 2006 and the findings were consistent with his original injury.  

The Board observes that the Veteran injured his right arm during private employment in 1995.  Afterwards, he was rated with a seven percent permanent disability and received physical training limitations.  However, his most recent STRs and treatment records after service showed no additional or permanent worsening of his right arm.  The record supports the opinion of the VA examiner, who opined that the Veteran's pre-existing right arm disability was clearly and unmistakably not aggravated beyond its natural progression.  As this opinion is consistent with the evidence of record, it is given great probative weight.  Thus, the Board finds that no increase in the Veteran's preexisting residuals from a right biceps rupture with tendonitis and lateral epicondylitis was shown, and service connection for such disability on the basis that it was aggravated by service is not warranted.  Notably, there is no other competent (medical) evidence of record to refute the opinion of the May 2012 VA examiner. 

Regarding the Veteran's own assertions that his pre-existing right arm disability was aggravated by his service, the Board finds that this is not competent evidence.  While he may be competent to describe the symptoms he experiences, and could therefore describe an increase in arm pain; as a layperson, he lacks the medical training and expertise to, for example, determine whether an internal arm disability was aggravated (that is whether the underlying internal disability permanently worsened).  See Jandreau v. Nicholson, 492 F. 3d. 1372 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).

In summary, as the preponderance of the evidence is against the claim, service connection for aggravation of a right arm disability is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for sleep apnea is denied.

Service connection for aggravation of a right arm disability is denied.


____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


